FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10106

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00346-RLH

  v.
                                                 MEMORANDUM *
EFRAIN RAZO-MAYA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Roger L. Hunt, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Efrain Razo-Maya appeals from the 24-month sentence imposed following

his guilty-plea conviction for being a deported alien found unlawfully in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Razo-Maya contends that his sentence is substantively unreasonable because

he has no prior felony convictions. As Razo-Maya’s concedes, his prior gross

misdemeanor conviction qualified as an aggravated felony under 8 U.S.C.

§ 1101(a)(43). See United States v. Gonzalez-Tamariz, 310 F.3d 1168, 1170-71

(9th Cir. 2002). Thus, the district court did not err in imposing an eight-level

sentencing enhancement. See U.S.S.G. § 2L1.2(b)(1)(C). Moreover, in light of the

totality of the circumstances and the sentencing factors set forth in 18 U.S.C.

§ 3553(a), the sentence is substantively reasonable. See Gall v. United States, 552
U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                       11-10106